Citation Nr: 0836909	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  01-00 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) rating for a 
systolic murmur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1970 to August 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of December 1993 and June 
1995 by the Department of Veterans Affairs (VA) Montgomery, 
Alabama, regional office (RO).  In August 1994, the Board 
denied entitlement to a compensable rating for a systolic 
murmur.  

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In February 1997, 
the Court vacated the Board's August 1994 decision, and 
remanded the matter.  The Board in turn remanded the case in 
September 1997 and March 1999.  The Board issued decisions in 
November 2000 and January 2002, but on each occasion the 
Court vacated the Board's decision.  In September 2003, the 
Board again remanded the case for additional development.  

In August 2005, the Board again denied the appeal for a 
compensable rating for a systolic heart murmur.  The veteran 
again appealed the Court.  In February 2008, the Court issued 
a decision which confirmed the portion of the August 2005 
Board decision which declined to reopen a claim for service 
connection for a skin disorder, but vacated and remanded the 
portion denying the claim for an increased rating for a 
systolic heart murmur.  The case is now before the Board for 
further action in accordance with the Court's order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

When the veteran filed his claim, the Veterans Claims 
Assistance Act of 2000 (VCAA) had not yet been enacted.  
Significantly, in Vazquez-Flores v. Peake, 22 Vet App 37 
(2008), the United States Court of Appeals for Veterans 
Claims (Court) established significant new requirements with 
respect to the content of the duty-to-assist notice which 
must be provided to a veteran who is seeking a higher rating.

With respect to increased rating claims, the Court found 
that, at a minimum, a 38 U.S.C. § 5103(a) notice requires 
that the Secretary notify the veteran that, to substantiate 
such a claim:

(1) the veteran must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the veteran's employment and daily life;  
(2) if the Diagnostic Code (DC) under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran;
(3) the veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and
(4) the notice must also provide examples of the types of 
medical and lay evidence that the veteran may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.
        
In the Vazquez-Flores case, the Court found that the VCAA 
notice that was provided to the veteran was inadequate.  VA 
only advised the veteran to submit evidence that shows that 
his disability had "gotten worse."  The Court found that 
the notice provided was inadequate due to the confusing 
nature of the two notices, and the failure to explain that 
evidence is required to demonstrate the worsening of the 
service-connected condition and the effect of that worsening 
on the veteran's occupational and daily life, or to provide, 
at least in general terms, the criteria beyond the effect of 
the worsening of the disability upon the occupational and 
daily life that is necessary to be awarded the higher 
disability rating for the condition.

Accordingly, adequate section 5103(a) notice for the 
veteran's increased-compensation claims should have included, 
at a minimum, notification that he must either provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating the worsening of the disability and the effect 
of that worsening on his employment and daily life.  
Additionally, because at least some of the higher disability 
ratings authorized under the DC (and referenced DCs) under 
which his disabilities are rated are based on specific 
criteria beyond the obvious effect of the worsening of the 
disability and its effect upon his employment and daily life, 
the Secretary should have notified the veteran, at least in 
general terms, of the information and evidence necessary to 
establish these more specific criteria.

In the order issued in this case in February 2008, the Court 
found that although the veteran was previously provided a 
VCAA notification letter, it did not meet the requirements 
set forth in Vazquez-Flores v. Peake.  In particular, the 
Court stated that the notice should have advised the 
appellant of the needed to submit evidence demonstrating the 
effect of worsening on his daily life, and further noted that 
the letter which had been provided did not set forth the 
criteria needed to attain a compensable rating.  A remand is 
required to correct this deficiency.

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must be provided to the 
veteran, including a description of the 
provisions of the VCAA, notice of the 
evidence required to substantiate the 
claim, and notice of the veteran's 
responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and 
what evidence VA will obtain, and a 
request that the veteran provide any 
evidence in his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1). 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2007).

The notice letter must explain that 
evidence is required to demonstrate the 
worsening of the service-connected 
condition and the effect of that 
worsening on the veteran's occupational 
and daily life, or to provide, at least 
in general terms, the criteria beyond the 
effect of the worsening of the disability 
upon the occupational and daily life that 
is necessary to be awarded the higher 
disability rating for the condition (such 
as a specific measurement or test 
result).  The letter should discuss the 
specific rating criteria for heart 
disorders.  The veteran should then be 
afforded an appropriate period of time to 
respond.  VA should attempt to obtain any 
additional evidence identified by the 
veteran.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the appellant's 
claim.  If action remains adverse to 
the appellant, provide the appellant 
and her representative (if any) with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




